 Case 2:19-bk-11840-SK        Doc 13 Filed 03/05/19 Entered 03/05/19 16:21:55         Desc
                               Main Document     Page 1 of 4



 1   David P. Beitchman (SBN 198953)
     dbeitchman@bzlegal.com
 2   Paul Tokar (SBN 305267)
 3   ptokar@bzlegal.com
     BEITCHMAN & ZEKIAN, P.C.
 4   16130 Ventura Blvd, Suite 570
     Encino, California 91436
 5   Telephone: (818) 986-9100
 6   Facsimile: (818) 986-9119

 7   Attorneys for Creditor, Michelle Seañez dba Seañez Legal,
     Sean Lydiard, and Lydiard Films
 8
 9                            UNITED STATES BANKRUPTCY COURT

10                             CENTRAL DISTRICT OF CALIFORNIA
                                       LOS ANGELES DIVISION
11
12
     In Re:                                          Case No.:     2:19-bk-11840-sk
13
                                                     Chapter 11 Bankruptcy Petition
14
15            OFFICE UPRISING, LLC;
                                                     OBJECTION TO NOTICE OF
16                 Debtor.                           SETTING/INCREASING INSIDER
17                                                   COMPENSATION; REQUEST FOR
                                                     HEARING; AND DECLARATION OF
18                                                   MICHELLE SEAÑEZ IN SUPPORT
                                                     THEREOF
19
20
21
22
23
24
25
26
27
28


                                                    -1-
                OBJECTION TO NOTICE OF SETTING/INCREASING INSIDER COMPENSATION
 Case 2:19-bk-11840-SK         Doc 13 Filed 03/05/19 Entered 03/05/19 16:21:55              Desc
                                Main Document     Page 2 of 4



 1          Creditor, Michelle Seañez dba Seañez Legal (“Seanez”) hereby objects to Notice of
 2   Setting/Increasing Insider Compensation of Giulia Prenna (“Prenna”) sought from Debtor Office
 3   Uprising, LLC, and requests a hearing thereon.
 4          Creditor Seañez objections to the compensation sought by Prenna on the following grounds:
 5   (1) compensation of $5,000 per month or $60,000 per year is excessive for the duties to be performed
 6   by Prenna; (2) there are virtually no more duties to be performed for Office Uprising, LLC as its sole
 7   purpose was to film and develop a feature motion picture that has been completed and sold; (3)
 8   Prenna is not qualified nor competent to hold the position sought; (4) Prenna has paid herself through
 9   the use of business expense accounts of Office Uprising, LLC since its inception; (5) Prenna has
10   engaged in self-dealing to the financial detriment of Office Uprising, LLC.
11          In support thereof, Seañez submits the attached declaration.
12
13   DATED: March 5, 2019                                         BEITCHMAN & ZEKIAN, P.C.
14
15
                                                            By:______________________________
16                                                                David P. Beitchman
                                                                  Paul Tokar,
17
                                                                  Attorneys for Creditor,
18                                                                Michelle Seanez dba Seanez Legal,
                                                                  Sean Lydiard, and Lydiard Films
19
20
21
22
23
24
25
26
27
28



                                                      -2-
                OBJECTION TO NOTICE OF SETTING/INCREASING INSIDER COMPENSATION
 Case 2:19-bk-11840-SK         Doc 13 Filed 03/05/19 Entered 03/05/19 16:21:55                 Desc
                                Main Document     Page 3 of 4



 1                              DECLARATION OF MICHELLE SEANEZ
 2   I, Michelle Seañez, declare as follows:
 3      1. The statements and facts contained in this Declaration are made of my own personal
 4   knowledge, and where specifically stated to be made on information and belief, I believe them to be
 5   true. If called upon to testify to the facts contained herein, I could and would competently do so.
 6      2. I make this declaration to state my opinion and assertion that the request for insider
 7   compensation by Giulia Prenna is not warranted and improper given the status of the company,
 8   Office Uprising, LLC.
 9      3. I am the former attorney for Office Uprising, LLC. The sole purpose of Office Uprising, LLC
10   was to film a motion picture entitled “Office Uprising.” The film was released to audiences in or
11   around June 2018.
12      4. Due to the fact that the film has been completed and is now streaming online, there is no
13   further work that needs to be done.
14      5. Contrary to the statements made by Giulia Prenna on the Notice of Setting/Increasing Inside
15   Compensation, Office Uprising, LLC has no employees and there is no need for future employees.
16   The sole member of Office Uprising, LLC is a California Limited Liability Company called “Mind
17   The Gap Productions, LLC” that is entirely owned and operating by Prenna. Since the film has
18   finished, Prenna has been using Office Uprising, LLC funds to sustain her day-to-day life, which I
19   allege on information and belief.
20      6.   The film is finished and has been sold to Sony Crackle, a streaming service that will stream
21   the film for a specific period of time. Likewise, there is no new business to develop on behalf of
22   Office Uprising, LLC. The only business, if any, that would be necessary to Office Uprising, LLC
23   would be to ascertain new markets for the film once Sony Crackles exclusive rights to the film expire
24   and Office Uprising, LLC has engaged The Exchange, a film sales company, for that purpose.
25      7. I assert that Prenna is not competent to run Office Uprising, LLC. It is my understanding,
26   which I allege on information and belief, that Prenna has no proper management skills specific this
27   realm of the motion picture industry. She has poor relations with almost all, if not all, of the parties
28   associated with this film, including producers.



                                                       -3-
                OBJECTION TO NOTICE OF SETTING/INCREASING INSIDER COMPENSATION
 Case 2:19-bk-11840-SK          Doc 13 Filed 03/05/19 Entered 03/05/19 16:21:55           Desc
                                 Main Document     Page 4 of 4



 1      8. I think that the request for $5,000 per month in compensation is excessive and out of line of
 2   the remaining duties, if any, that will be performed by Prenna.
 3          I state under penalty of perjury under the laws of the State of California and those of the
 4   United States that the foregoing is true and correct.
 5
 6   Dated: March 5, 2019                                    ____________________________________
 7                                                           Michelle Seañez
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                       -4-
                 OBJECTION TO NOTICE OF SETTING/INCREASING INSIDE COMPENSATION
